DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10681189. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘189 recite a 5-tuple which a specific tuple and a network interface card which a specific type of processing system. The claims of the present invention recite a tuple and processing system which are generic forms of a 5-tuple and a network interface card. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11240354. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘354 recite a network interface card which is a special type of processing system. The present claims recite a processing system which an obvious variation of a network interface card. The present claims lack reference to extracting from the header of a packet.


Present application
US 10681189
1. A method comprising: extracting, by a processing system comprising at least one processor, a first flow key from a first data packet, wherein the first flow key comprises a tuple extracted from the first data packet, wherein the tuple extracted from the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; inputting, by the processing system, the first flow key into a hash function to obtain a first output value; selecting, by the processing system, a first partition in a memory distinct from the processing system to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing, by the processing system, the first data packet to the first partition.
1. A method comprising: extracting, by a network interface card, a first flow key from a first data packet, wherein the first flow key comprises a 5-tuple extracted from a header of the first data packet, wherein the 5-tuple extracted from the header of the first data packet comprises: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; and a type of service associated with the first data packet; inputting, by the network interface card, the first flow key into a hash function to obtain a first output value; selecting, by the network interface card, a first partition in a memory distinct from the network interface card to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing, by the network interface card, the first data packet to the first partition.
9. A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: extracting a first flow key from a first data packet, wherein the first flow key comprises a tuple extracted from the first data packet, wherein the tuple extracted from the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; inputting the first flow key into a hash function to obtain a first output value; selecting a first partition in a memory distinct from the device to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing the first data packet to the first partition.
9. A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: extracting a first flow key from a first data packet, wherein the first flow key comprises a 5-tuple extracted from a header of the first data packet, wherein the 5-tuple extracted from the header of the first data packet comprises: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; and a type of service associated with the first data packet; inputting the first flow key into a hash function to obtain a first output value; selecting a first partition in a memory distinct from the device to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing the first data packet to the first partition.
17. An apparatus comprising: a first processing system, wherein the first processing system is configured to identify, by applying a hash function to a first flow key extracted from a first data packet, a first flow of packets of a plurality of flows of packets to which the first data packet belongs, wherein the first flow key comprises a tuple extracted from the first data packet, wherein the tuple extracted from the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; a second processing system, wherein the second processing system is configured to identify, by applying the hash function to a second flow key extracted from a second data packet, a second flow of packets of the plurality of flows of packets to which the second data packet belongs, wherein the second flow key comprises a tuple extracted from the second data packet, wherein the tuple extracted from the second data packet comprises at least two of: a source internet protocol address of the second data packet; a destination internet protocol address of the second data packet; a source port number of the second data packet; a destination port number of the second data packet; or a type of service associated with the second data packet; a memory distinct from the first processing system and the second processing system, wherein a first partition of the memory is assigned to the first flow of packets and a second partition of the memory is assigned to the second flow of packets; and a plurality of processors configured to execute a plurality of threads including a first thread and a second thread, wherein the first thread is programmed to retrieve data packets from the first partition and the second thread is programmed to retrieve data packets from the second partition.
17. An apparatus comprising: a first network interface card, wherein the first network interface card is configured to identify, by applying a hash function to a first flow key extracted from a first data packet, a first flow of packets of a plurality of flows of packets to which the first data packet belongs, wherein the first flow key comprises a 5-tuple extracted from a header of the first data packet, wherein the 5-tuple extracted from the header of the first data packet comprises: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; and a type of service associated with the first data packet; a second network interface card, wherein the second network interface card is configured to identify, by applying the hash function to a second flow key extracted from a second data packet, a second flow of packets of the plurality of flows of packets to which the second data packet belongs, wherein the second flow key comprises a 5-tuple extracted from a header of the second data packet, wherein the 5-tuple extracted from the header of the second data packet comprises: a source internet protocol address of the second data packet; a destination internet protocol address of the second data packet; a source port number of the second data packet; a destination port number of the second data packet; and a type of service associated with the second data packet; a memory distinct from the first network interface card and the second network interface card, wherein a first partition of the memory is assigned to the first flow of packets and a second partition of the memory is assigned to the second flow of packets; and a plurality of processors configured to execute a plurality of threads including a first thread and a second thread, wherein the first thread is programmed to retrieve data packets from the first partition and the second thread is programmed to retrieve data packets from the second partition.
The language of dependent claims 2-8, 10-16, and 18-20 are substantially the same as the dependent claims of ‘189.



Present application
US 11240354
1. A method comprising: extracting, by a processing system comprising at least one processor, a first flow key from a first data packet, wherein the first flow key comprises a tuple extracted from the first data packet, wherein the tuple extracted from the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; inputting, by the processing system, the first flow key into a hash function to obtain a first output value; selecting, by the processing system, a first partition in a memory distinct from the processing system to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing, by the processing system, the first data packet to the first partition.
1. A method comprising: extracting, by a network interface card, a first flow key from a first data packet, wherein the first flow key comprises a tuple extracted from a header of the first data packet, wherein the tuple extracted from the header of the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; inputting, by the network interface card, the first flow key into a hash function to obtain a first output value; selecting, by the network interface card, a first partition in a memory distinct from the network interface card to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing, by the network interface card, the first data packet to the first partition.
9. A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: extracting a first flow key from a first data packet, wherein the first flow key comprises a tuple extracted from the first data packet, wherein the tuple extracted from the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; inputting the first flow key into a hash function to obtain a first output value; selecting a first partition in a memory distinct from the device to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing the first data packet to the first partition.
9. A device comprising: a processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: extracting a first flow key from a first data packet, wherein the first flow key comprises a tuple extracted from a header of the first data packet, wherein the tuple extracted from the header of the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; inputting the first flow key into a hash function to obtain a first output value; selecting a first partition in a memory distinct from the device to which to store the first data packet, wherein the first partition is selected based on the first output value; and storing the first data packet to the first partition.
17. An apparatus comprising: a first processing system, wherein the first processing system is configured to identify, by applying a hash function to a first flow key extracted from a first data packet, a first flow of packets of a plurality of flows of packets to which the first data packet belongs, wherein the first flow key comprises a tuple extracted from the first data packet, wherein the tuple extracted from the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; a second processing system, wherein the second processing system is configured to identify, by applying the hash function to a second flow key extracted from a second data packet, a second flow of packets of the plurality of flows of packets to which the second data packet belongs, wherein the second flow key comprises a tuple extracted from the second data packet, wherein the tuple extracted from the second data packet comprises at least two of: a source internet protocol address of the second data packet; a destination internet protocol address of the second data packet; a source port number of the second data packet; a destination port number of the second data packet; or a type of service associated with the second data packet; a memory distinct from the first processing system and the second processing system, wherein a first partition of the memory is assigned to the first flow of packets and a second partition of the memory is assigned to the second flow of packets; and a plurality of processors configured to execute a plurality of threads including a first thread and a second thread, wherein the first thread is programmed to retrieve data packets from the first partition and the second thread is programmed to retrieve data packets from the second partition.
17. An apparatus comprising: a first network interface card, wherein the first network interface card is configured to identify, by applying a hash function to a first flow key extracted from a first data packet, a first flow of packets of a plurality of flows of packets to which the first data packet belongs, wherein the first flow key comprises a tuple extracted from a header of the first data packet, wherein the tuple extracted from the header of the first data packet comprises at least two of: a source internet protocol address of the first data packet; a destination internet protocol address of the first data packet; a source port number of the first data packet; a destination port number of the first data packet; or a type of service associated with the first data packet; a second network interface card, wherein the second network interface card is configured to identify, by applying the hash function to a second flow key extracted from a second data packet, a second flow of packets of the plurality of flows of packets to which the second data packet belongs, wherein the second flow key comprises a tuple extracted from a header of the second data packet, wherein the tuple extracted from the header of the second data packet comprises at least two of: a source internet protocol address of the second data packet; a destination internet protocol address of the second data packet; a source port number of the second data packet; a destination port number of the second data packet; or a type of service associated with the second data packet; a memory distinct from the first network interface card and the second network interface card, wherein a first partition of the memory is assigned to the first flow of packets and a second partition of the memory is assigned to the second flow of packets; and a plurality of processors configured to execute a plurality of threads including a first thread and a second thread, wherein the first thread is programmed to retrieve data packets from the first partition and the second thread is programmed to retrieve data packets from the second partition.
The language of dependent claims 2-8, 10-16, and 18-20 are substantially the same as the dependent claims of ‘354.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first processing system” and “second processing” in claim 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-11, 13-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., US 7274706 B1 (hereafter referred to as Nguyen) in view of Wang et al., US 2014/0029617 A1 (hereafter referred to as  Wang).
A.	Regarding claim 9, Nguyen teaches a device comprising: a processor (column 5, lines 38-42; “The system 101 may be implemented on a single integrated circuit or on multiple integrated circuits …”) ; and a computer-readable medium storing instructions (column 8, lines 1-6; “Each processor includes an instruction and data cache and each processor is coupled to the local bus or processor local bus 103A. As noted above, the system 101B may be implemented on a single integrated circuit or it may be implemented as multiple integrated circuits.”) which, when executed by the processor (column 5, lines 47-50; “One implementation of the invention contains four general purpose embedded processors on a single integrated circuit along with the logic 105, 106, 107, 108, 110, and the bus 103.”), cause the processor to perform operations, the operations comprising: 
[determining]  a first flow key from a first data packet, wherein the first flow key comprises a tuple [determined] from the first data packet (column 10, lines 40-49; “In operation 261, a packet with application data and associated packet header data is received.” “Then in operation 263, a field in the packet header data is examined.”), wherein the tuple extracted from the first data packet comprises at least two of: 
a source internet protocol address of the first data packet (column 10, lines 49-52); a destination internet protocol address of the first data packet; a source port number of the first data packet (column 10, lines 49-52); a destination port number of the first data packet (column 10, lines 49-52; “Normally for non-fragmented packets, the hashing function looks at the IP source address and the TCP source port number and the TCP port destination number when performing the hashing operation …”); or a type of service associated with the first data packet; 
inputting the first flow key into a hash function to obtain a first output value (column 10, lines 52-56; “…[T]he output of the hashing operation or function determines the appropriate processor which is the target processor and which will perform the processing on the packet according to the network protocol processing stack.”); 
selecting a first partition in a memory distinct from the device to which to store the first data packet, wherein the first partition is selected based on the first output value (column 10, lines 56-59; “Thus, as (sic) shown in operation 265, the packet header data is directed to one of a group of processors based on the output of the hashing function.” And column 10, lines 62-66; “This application data is typically stored in either of a first or second portion of a network processor memory such as memory 111, which is preallocated, respectively, to the first or second processors.”); and 
storing the first data packet to the first partition (column 10, lines 59-62; “In operation 267, the application data which is associated with the packet header data is stored, typically through a DMA operation in dedicated network processor memory such as memory 111 of FIG. 6A. This application data is typically stored in either of a first or second portion of a network processor memory such as memory 111 …”). Nguyen does not specifically teach the determining is extracting. However, in the same field of endeavor, Wang teaches determining a tuple by extracting from the header (p. 34, “Many modern NICs, including NICs manufactured by IntelTM Corporation, support a feature under which packet headers may be extracted from received packets and separated from the packet payload data on the NIC … “). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen to substitute extracting from a packet from Wang for the determining tuple from a packet to provide seamless separation and inspection of the packet information. The motivation would have been to use the separated and applicable fields of the packet data for inspection and packet processing.
Claim 1 is a method that performs steps similar to the operations of claim 9 above. Claim 1 is rejected on the same rationale. 

B.	Regarding dependent claim 15, Nguyen-Wang teaches the device of claim 9, wherein the operations further comprise: 
[determining] a second flow key from a second data packet, wherein the second flow key comprises a tuple extracted from the second data packet (Nguyen, column 10, lines 40-49; “In operation 261, a packet with application data and associated packet header data is received.” “Then in operation 263, a field in the packet header data is examined.” The second packet is from a different traffic flow.), wherein the tuple [determining] from the second data packet comprises at least two of: 
a source internet protocol address of the second data packet (Nguyen, column 10, 49-52); a destination internet protocol address of the second data packet (Nguyen, column 10, lines 49-52); a source port number of the second data packet; a destination port number of the second data packet (Nguyen, column 10, lines 49-52; “Normally for non-fragmented packets, the hashing function looks at the IP source address and the TCP source port number and the TCP port destination number when performing the hashing operation …”); or a type of service associated with the second data packet;
 inputting the second flow key into the hash function to obtain a second output value that is different from the first output value (Nguyen, column 10, lines 52-56; “…[T]he output of the hashing operation or function determines the appropriate processor which is the target processor and which will perform the processing on the packet according to the network protocol processing stack.”); 
selecting a second partition in the memory to which to store the second data packet, wherein the second partition is selected based on the second output value (Nguyen, column 10, lines 56-59; “Thus, as (sic) shown in operation 265, the packet header data is directed to one of a group of processors based on the output of the hashing function.” And column 10, lines 62-66; “This application data is typically stored in either of a first or second portion of a network processor memory such as memory 111, which is preallocated, respectively, to the first or second processors.”); and 
storing the second data packet to the second partition (Nguyen, column 10, lines 59-62; “In operation 267, the application data which is associated with the packet header data is stored, typically through a DMA operation in dedicated network processor memory such as memory 111 of FIG. 6A. This application data is typically stored in either of a first or second portion of a network processor memory such as memory 111 …”). Wang teaches determining a tuple by extracting from the header (p. 34, “Many modern NICs, including NICs manufactured by IntelTM Corporation, support a feature under which packet headers may be extracted from received packets and separated from the packet payload data on the NIC … “).
Claim 7 is a method that performs steps similar to the operations of claim 15 above. Claim 7 is rejected on the same rationale. 
Claim 17 is an apparatus that performs operations similar to the operations of the device of claim 15, above. Claim 17 is rejected on the same rationale.

C.	Regarding dependent claim 10, Nguyen-Wang teaches the device of claim 9, wherein the first output value comprises a thread identifier that corresponds to a first processing thread executing on a first processor (Nguyen, column 9, lines 50-52; “In this case, the first and second network protocol stacks are separate processing threads such as the processing threads 116A and 116N of FIG. 6B.” The processor identifier is equivalent to the thread identifier.).
Claim 2 is a method that performs steps similar to the operations of claim 10 above. Claim 2 is rejected on the same rationale. 

D.	Regarding dependent claim 11, Nguyen-Wang teaches the device of claim 10, wherein the first processing thread is one of a plurality of processing threads executing in parallel on a plurality of processors including the first processor (Nguyen, column 9, lines 12-16; “Given that packet protocol processing is inherently parallel, and therefore amenable to parallel processing, a preferred embodiment uses multiple network processors whose caches and memory are kept coherent by software (software-managed coherent memory system).” And column 11, lines 17-22; “The parallel processing capability of the network protocol processing system, such as the system 115, is effectively transparent to the host processor or processors and allows for processing of network packets at speeds that match the network transmission speeds, such as 10 gigabit Ethernet.”).
Claim 3 is a method that performs steps similar to the operations of claim 11 above. Claim 3 is rejected on the same rationale. 

E.	Regarding dependent claim 13, Nguyen-Wang  teaches the device of claim 10, wherein a flow of packets including the first data packet is assigned to the first processing thread (Nguyen, column 9, lines 42-46; “In operation 203, a first group of network packets is distributed from the single network interface to a first processor which is executing a first network protocol stack in order to process the first group of network packets.”).
Claim 5 is a method that performs steps similar to the operations of claim 13 above. Claim 5 is rejected on the same rationale. 
Claim 18 is an apparatus that operates similar to the device of claim 9 above. Claim 18 is rejected on the same rationale. 

F.	Regarding dependent claim 14, Nguyen-Wang teaches the device of claim 13, wherein the flow of packets comprises a plurality of data packets including the first data packet (Nguyen, column 9, lines 42-46; “In operation 203, a first group of network packets is distributed from the single network interface to a first processor which is executing a first network protocol stack in order to process the first group of network packets.”), and all data packets in the plurality of data packets share a common flow key that is identical to the first flow key (Nguyen, column 10, lines 17-27; “In operation 233, tags which are associated with the first and second application data are examined to determine which processor processes headers for both groups.” “In operation 235, a first packet header data associated with the first application data is prepared in a first processor which is executing a first network protocol stack.” The first group of packets has the same tag.)
Claim 6 is a method that performs steps similar to the operations of claim 14 above. Claim 6 is rejected on the same rationale. 
Claim 20 is an apparatus that operates similar to the device of claim 9 above. Claim 20 is rejected on the same rationale. 

Claim(s) 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Wang as applied to claims 3, 11, 17 above, and further in view of  Bukin, US 9838291 B2 (hereafter referred to as Bukin).
Regarding dependent claim 12, Nguyen-Wang teaches the device of claim 11, as cited above. Nguyen-Wang does not specifically teach wherein a total number of partitions in the memory, including the first partition, is greater than a total number of the plurality of processing threads. However, in the same field of endeavor, Bukin teaches wherein a total number of partitions in the memory, including the first partition, is greater than a total number of the plurality of processing threads (column 6, lines 12-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen-Wang to substitute more partitions than processors from Bukin for the number of partitions in Nguyen-Wang to improve effectiveness for handling thousands of packets and thousands of packet flows.
Claim 4 is a method that performs steps similar to the operations of claim 12 above. Claim 4 is rejected on the same rationale. 
Claim 19 is an apparatus that operates similar to the device of claim 12 above. Claim 19 is rejected on the same rationale. 

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and  as applied to claims 1 and  9 above, and further in view of Boucher et al., US 20020161919 A1 (hereafter referred to as Boucher).
Regarding dependent claim 16, Nguyen-Wang teaches the device of claim 9, as cited above. Nguyen does not specifically teach wherein the device is an intelligent network interface card of a host computing system. However, in the same field of endeavor, Boucher teaches the device is an intelligent network interface card of a host computing system (paragraph 83, “The INIC 200 in this embodiment offers a full-duplex, four channel, {fraction (10/100)}-Megabit per second (Mbps) intelligent network interface controller that is designed for high speed protocol processing for server applications.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen-Wang to substitute an intelligent network interface card from Boucher for the network interface card from Nguyen-Wang to improve the effectiveness for high speed processing for applications. 
Claim 8 is a method that performs steps similar to the operations of claim 16 above. Claim 8 is rejected on the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other pertinent prior art references made of record. 
Minami; John Shigeto et al., US 20070253430 A1, teaches a gigabit ethernet adapter for scheduling transmission of packets and accesses the packets from a socket memory using a pointer and then transfers the packet using direct memory access (DMA).
Merchant; Shashank et al., US 6904043 B1, teaches performing a hash on the  source address and destination address of a packet and then forwards to an egress rules engine.
Ben-Yehuda; Shmuel et al., US 10956346 B1, teaches a network interface controller (NIC) with steering that performs a hash on packet headers and then makes a plurality of write request to store segments into the attached memory.
Hendel; Ariel et al., US 7865624 B1, teaches traffic classification based on hashing of the tuple of a packets and based on the classification sends to one of the memory access channels.
Mizrahi; Tal et al., US 10243857 B1, teaches hashing the header of a packet for determine on which port to transmit the packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/             Primary Examiner, Art Unit 2452